IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


OVERSEERS, LLC, A PENNSYLVANIA             : No. 301 WAL 2018
LIMITED LIABILITY COMPANY,                 :
                                           :
                   Respondent              : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
WALTER ADKINS, III,                        :
                                           :
                   Petitioner              :
                                           :
WALTER ADKINS, III,                        :
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
OVERSEERS, LLC, A PENNSYLVANIA             :
LIMITED LIABILITY COMPANY,                 :
                                           :
                   Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 7th day of January, 2019, the Petition for Allowance of Appeal is

DENIED.